Case 20-21593-jrs   Doc 22   Filed 12/11/20 Entered 12/11/20 10:42:05   Desc Main
                             Document      Page 1 of 5
Case 20-21593-jrs   Doc 22   Filed 12/11/20 Entered 12/11/20 10:42:05   Desc Main
                             Document      Page 2 of 5
Case 20-21593-jrs   Doc 22   Filed 12/11/20 Entered 12/11/20 10:42:05   Desc Main
                             Document      Page 3 of 5
Case 20-21593-jrs   Doc 22   Filed 12/11/20 Entered 12/11/20 10:42:05   Desc Main
                             Document      Page 4 of 5
Case 20-21593-jrs   Doc 22   Filed 12/11/20 Entered 12/11/20 10:42:05   Desc Main
                             Document      Page 5 of 5
